DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cuccomarino et al. (WO 2020/095201), in view of Tsai et al. (US 2018/0079302) and Morell et al. (US 4,892,014).
Regarding claims 1-2, Cuccomarino discloses: 
1. (Currently Amended) A shift device (10) for coupling with a vehicle (via 12) including a transmission and an electric parking actuator, comprising: a housing (24); a battery (44) in the housing (fig. 6 shows battery 44 within housing shells 26a, 26b); a display interface (40) in the housing for facilitating input and output to the shift device (page 5, lines 29-page 6, line 7); a shift device connector (unshown electrical connectors of device 10, page 3, lines 21-25) on an end of the housing (by fig. 1, the end of 10 corresponding to mating connectors 16 of base 12) for electrically coupling the shift device to the vehicle (page 3, lines 21-25); and a processor (42) disposed in the housing (fig. 6) and operatively connected to the battery, the display interface, and the shift device connector, wherein upon insertion of a first connector (16) of the vehicle into the shift device connector the processor establishes an electrical and communication connection (page 3, lines 21-25) between the shift device (10) and the electric parking actuator (page 8, lines 1-2) and thereby the processor controls the electric parking actuator to change the shift position of the transmission (page 8, lines 1-2).  
Cuccomarino does not disclose that the processor receives a shift position of the transmission; wherein upon receiving the shift position of the vehicle, the processor controls the display interface to output the shift position to a display on the housing.  
Tsai teaches a pebble comprising a display interface (310) for facilitating input and output to the shift device (paras. 29, 32); and that the pebble receives a shift position of the transmission (by paras. 22, 29-40 and figs. 4, shift position is received and displayed on pebble; for example, para. 37: “following ignition of the vehicle, the current gear of the vehicle may be displayed. For example, park may be displayed. The current gear may be displayed on the pebble”); wherein upon receiving the shift position of the vehicle, the processor controls the display interface to output the shift position to a display on the housing (paras. 22, 29-40; figs. 4). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Tsai with the touch screen structure of Cuccomarino, in order to display the current gear of the vehicle on Cuccomarino’s touchscreen, for the expected benefit of better informing the driver of the vehicle conditions; and/or increased vehicle safety.  

Allowable Subject Matter
Claims 3-4, 6, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658